PER CURIAM:
Cleven Lewis Roberson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Roberson’s complaint filed under the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Roberson v. Barnhart, No. CA-05-408-JFM (D.Md. Aug. 3, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED